NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4953-16T2

N.K.,

        Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

     Respondent.
___________________________

              Submitted August 21, 2018 – Decided September 7, 2018

              Before Judges Sumners and Gilson.

              On appeal from the New Jersey State Parole
              Board.

              Eckert   Seamans  Cherin   &  Mellott,  LLC,
              attorneys for appellant (Edgar Alden Dunham,
              IV, of counsel and on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel;
              Christopher C. Josephson, Deputy Attorney
              General, on the brief).

PER CURIAM

        N.K. appeals from a May 31, 2017 final determination of the

New Jersey State Parole Board (Board) that he seriously and
persistently violated the conditions of his parole.       Accordingly,

the Board revoked his parole and ordered him to serve twelve months

of incarceration.    We affirm.

                                  I.

       In 2010, N.K. pled guilty to second-degree sexual assault,

N.J.S.A. 2C:14-2(c)(4), and third-degree endangering the welfare

of a child, N.J.S.A. 2C:24-4(a).       He admitted that when he was

twenty-three years old, he engaged in sexual conduct with two

victims under the age of sixteen.      He was evaluated and found to

have the traits of repetitive and compulsive sexual behavior within

the meaning of the Sex Offender Act, N.J.S.A. 2C:47-1 to -10.         In

2011, N.K. was sentenced to five years in prison to be served at

the Adult Diagnostic and Treatment Center.     He also was sentenced

to parole supervision for life (PSL) upon his release and to

registration and restrictions under Megan's Law.

       N.K. was released from custody in 2014, and he began to serve

PSL.   At the time of his release, N.K. agreed to abide by various

parole conditions that required him, among other things, to (1)

successfully    complete   appropriate   community   or    residential

counseling or treatment programs as directed; (2) refrain from

using, creating, or accessing a social networking profile or

service unless authorized; (3) abstain from alcohol; and (4)



                                  2                            A-4953-16T2
complete    appropriate   mental   health   counseling      programs      as

directed.

      In May 2014, N.K. enrolled in a mental health program.              In

February 2015, he admitted that he was found to be in possession

of two bottles of alcohol while at the program.          Thereafter, he

was   discharged   from   the   mental   health   program    for    making

terroristic threats against the program.

      In May 2015, N.K. was referred to a second recovery program

for substance abuse treatment and mental health counseling.               He

was discharged from that program in November 2015, for failing to

complete an eight-week anger management course.

      On August 7, 2016, N.K. signed a written notice of additional

special conditions of his PSL, including a requirement that he

notify his parole officer prior to the purchase, possession, or

use of a computer or other device with internet capability.            Less

than two weeks later, a counselor at a community center where N.K.

was receiving mental health treatment contacted N.K.'s parole

officer, the parole officer of record (POR).             The counselor

informed the POR that he saw N.K. using a computer to access

Facebook. The POR investigated that information, and N.K. admitted

that he had a Facebook account under an alias that was active

since at least 2010.      N.K. also admitted that he had paid other

people, including his sister, to access his Facebook account and

                                   3                               A-4953-16T2
update him on the account's activity.   N.K. also told the POR that

he had accessed YouTube, which is a website that allows users to

watch, upload, and share various types of videos.

     On August 18, 2016, N.K. was served with written notification

of five violations of the conditions of his parole.   Specifically,

he was charged with failing to (1) participate in and successfully

complete an appropriate community or residential counseling or

treatment program as directed; (2) refrain from using any computer

or device to create a social networking profile or to access any

social networking service or chat room; (3) notify his parole

officer prior to purchasing, possessing, or using any computer or

device that permits access to the internet; (4) refrain from the

purchase, possession, or use of alcohol; and (5) enroll in and

participate in a mental health counseling program as directed.

N.K. also was advised of his rights concerning those charges,

including his right to representation by legal counsel and his

right to a hearing.   Thereafter, legal counsel was assigned, and

N.K. and his legal counsel participated in a hearing before a

Board hearing officer.

     At the hearing, N.K. and his counsel were informed that N.K.'s

POR was not available that day and, instead, another parole officer

would present the charges against N.K.    N.K.'s counsel objected,

but when given the option to adjourn the hearing until the POR was

                                4                           A-4953-16T2
available, N.K.'s counsel declined to postpone the hearing.        The

stand-in parole officer then presented the evidence against N.K.,

which consisted of the POR's written PSL violations summary (POR's

written summary), the written admissions by N.K., and the written

discharges from the two treatment programs.         The POR's written

summary documented N.K.'s possession of alcohol, his discharge

from the two programs, the information received from the counselor

who had seen N.K. access Facebook and N.K.'s admissions, including

his admission to viewing YouTube.

     On   cross-examination,    the      stand-in    parole   officer

acknowledged that he had no personal knowledge of the case and

that his testimony was based on the POR's written summary and

other documents.   N.K. testified that he never knowingly violated

the terms or conditions of his PSL.     His counsel then argued that

the Board had failed to present clear and convincing evidence of

any violation of N.K.'s conditions of parole.

     After considering the information submitted by the parole

officer and the testimony and arguments on behalf of N.K., the

hearing officer found clear and convincing evidence of each of the

five charged parole violations.       With respect to the use of an

internet-capable device, the hearing officer relied on N.K.'s

written admission that he had a Facebook account, the information

from the counselor who had seen N.K. access Facebook, and N.K.'s

                                  5                           A-4953-16T2
verbal admission that he had viewed YouTube.                 Concerning the

treatment programs, the hearing officer relied on the written

discharges from those programs.             Finally, with regard to the

possession of alcohol, the hearing officer relied on N.K.'s written

admission. The hearing officer then recommended that N.K.'s parole

be revoked and that he be incarcerated for twelve months.

      A two-member panel of the Board reviewed and adopted the

hearing     officer's     findings     and     recommendations.            N.K.

administratively appealed to the full Board.             After reviewing the

matter on May 31, 2017, the full Board agreed with the panel and

found that there was clear and convincing evidence of each of the

five parole condition violations.           The full Board also concurred

with the recommendation that N.K.'s parole be revoked and that he

be incarcerated for twelve months.

                                      II.

      On this appeal, N.K. makes four arguments.           He contends that

the Board (1) acted arbitrarily and capriciously; (2) erred by

relying on hearsay evidence that violated his due process rights

and   the   Residuum    rule;   and   (3)   erred   in   finding   clear    and

convincing evidence of serious and persistent violations of N.K.'s

parole conditions.      N.K. also argues that his appeal is not moot

even though he has completed his twelve months of incarceration.

Having reviewed the record and law, we are not persuaded by any

                                       6                              A-4953-16T2
of these arguments, and we discern no basis to disturb the final

agency decision of the Board.

     We begin by addressing the mootness issue.       Notably, the

Board does not contend that the issues presented by N.K. are moot.

N.K. has completed the twelve months of incarceration, accordingly

that part of his appeal is moot.     See State v. F.W., 443 N.J.

Super. 476, 479 (App. Div. 2016).     We conclude, however, that

because N.K. is subject to continued parole supervision, the issues

raised on appeal are "important matter[s] of public interest and

capable of repetition warranting our review."     In re J.S., 444

N.J. Super. 303, 313-14 (App. Div. 2016); see also State v.

Gartland, 149 N.J. 456, 464 (1997) ("Our courts will entertain a

case that has become moot when the issue is of significant public

importance and is likely to recur."); Jamgochian v. N.J. State

Parole Bd., 394 N.J. Super. 517, 529 (App. Div. 2007) (considering

challenges to conditions of the defendant's parole on the merits,

even though the conditions were dismissed prior to the appeal,

because the arguments raised "issues of substantial importance

that are likely to recur but evade review"), aff’d as modified,

196 N.J. 222 (2008).

     Next, we set forth the due process requirements when parole

is revoked and our standard of review.      Our Supreme Court has

adopted the minimum due process requirements identified by the

                                7                           A-4953-16T2
United States Supreme Court that a parolee must receive before his

or her parole is revoked.   That process includes:

          (a) written notice of the claimed violations
          of parole; (b) disclosure to the parolee of
          evidence against him; (c) opportunity to be
          heard in person and to present witnesses and
          documentary evidence; (d) the right to
          confront and cross-examine adverse witnesses
          (unless    the hearing officer specifically
          finds   good    cause   for   not   allowing
          confrontation); (e) a "neutral and detached"
          hearing body such as a traditional parole
          board, members of which need not be judicial
          officers or lawyers; and (f) a written
          statement by the factfinders as to the
          evidence relied on and reasons for revoking
          parole.

          [Jamgochian v. State Parole Board, 196 N.J.
          222, 243-44 (2008) (quoting Morrissey v.
          Brewer, 408 U.S. 471, 489) (1972)).]

     Our review of the Board's determination is limited.   We will

defer to the decision of an administrative agency unless it "is

arbitrary, capricious or unreasonable."   In re State & Sch. Emps.'

Health Benefits Comm'ns' Implementation of Yucht, 233 N.J. 267,

279-80 (2018).    In that regard, we consider whether there is

substantial credible evidence in the record to support the agency's

determination.   Id. at 280.   "[I]f substantial evidence supports

the agency's decision, 'a court may not substitute its own judgment

for the agency's even though the court might have reached a

different result[.]"   In re Carter, 191 N.J. 474, 483 (quoting

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

                                 8                          A-4953-16T2
     When the Board revokes parole, its decision must be supported

by clear and convincing evidence.     N.J.A.C. 10A:71-7.12(c)(1).

Clear and convincing evidence is evidence

          upon which the trier of fact can rest "a firm
          belief or conviction as to the truth of the
          allegations sought to be established." . . .
          It must be "so clear, direct and weighty and
          convincing as to enable either a judge or jury
          to come to a clear conviction, without
          hesitancy, of the truth of the precise facts
          in issue."

          [In re Registrant R.F., 317 N.J. Super. 379,
          384 (App. Div. 1998) (internal citations
          omitted).]

     The relaxed rules of evidence governing an administrative

hearing also apply to a parole revocation hearing.    Jamgochian,

196 N.J. at 250; see also N.J.S.A. 52:14B-10 (providing that

"parties shall not be bound by rules of evidence" and "[a]ll

relevant evidence is admissible"). Accordingly, "hearsay evidence

will be admissible, subject to the sound discretion of the Parole

Board."   Jamgochian, 196 N.J. at 250 (citing N.J.A.C. 1:1-15.5).

     All of N.K.'s arguments on appeal depend on whether there was

substantial credible evidence in the record for the Board to

establish, by clear and convincing evidence, that he seriously and

persistently violated the conditions of his PSL. As already noted,

the Board found that N.K. violated five different conditions of

his parole.


                                9                          A-4953-16T2
     N.K.'s primary argument is that all of the evidence was

presented through the hearsay testimony of the stand-in parole

officer.   Relying on a parole officer who does not have direct

knowledge of the violations is not the best practice.             In this

case,   however,   N.K.   declined   the   hearing   officer's   offer   to

postpone the hearing until the POR was available.

     Just as significantly, some of the key evidence against N.K.

was his own undisputed admissions.         In writing, N.K. admitted to

possessing alcohol and having a Facebook account.         He also made a

verbal admission, which he did not dispute at the hearing, that

he used YouTube.    Thus, the hearsay information that came from the

POR's written summary was corroborated and supported by N.K.'s own

admissions.   Viewing this administrative record in light of our

standard of review, there was clear and convincing evidence that

N.K. used a computer or device to access a social networking

service and failed to notify his POR that he was using a computer

or device to access the internet.

     With regard to the treatment programs, the record contained

written discharge summaries from both programs, neither of which

N.K. disputed at the hearing.         Thus, the hearsay testimony from

the POR's written summary was corroborated and supported by the

written discharges from the treatment programs.            Consequently,

there was also clear and convincing evidence that N.K. failed to

                                     10                           A-4953-16T2
successfully complete a counseling and treatment program and to

participate in his mental health counseling program.

     Finally, the record contains a written admission by N.K. that

he possessed two bottles of alcohol during his parole.                 Again, we

discern no abuse of discretion in the Board's determination that

the admission constituted clear and convincing evidence that N.K.

violated the conditions of his PSL.

     The      record     before    us        demonstrates     that     N.K.    was

well-represented by assigned counsel.             Assigned counsel presented

thoughtful arguments at each stage of the proceedings before the

Board.   In the briefs submitted to us, counsel has done a good job

in   making    the     best   arguments       possible   on   behalf    of    N.K.

Nevertheless, having reviewed the full record, we find no basis

to disturb the determinations made by the Board.

     Affirmed.




                                        11                                A-4953-16T2